Citation Nr: 0112369	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-09 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for anorexia.

2.  Entitlement to service connection for a renal disorder.

3.  Entitlement to service connection for bradycardia.

4.  Entitlement to service connection for hypotension.

5.  Entitlement to service connection arteriosclerotic heart 
disease.

6.  Entitlement to service connection for a left ventricle 
dysfunction.

7.  Entitlement to service connection for pneumonia.

8.  Entitlement to service connection for an amebic hepatic 
abscess.

9.  Entitlement to service connection for arthritis.

10.  Entitlement to service connection a low back disability. 

11.  Entitlement to service connection for seborrheic 
dermatitis.

12.  Entitlement to reimbursement of medical expenses for 
periods from March 18 to April 22, 1997, for September 16 to 
19, 1998, and for April 23, 1997 to February 27, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to July 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 



REMAND

As noted at the hearing in November 2000, the first matter 
the Board must address is which issue or issues are properly 
before it at this time.  Under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).

The agency of original jurisdiction (AOJ) has failed to 
provide the veteran with any statement of the case regarding 
any of his current claims.  The confusion of the AOJ appears 
to be based, in large part, on the fact that several of the 
claims were adjudicated by the RO in Manila while other 
claims were adjudicated by elements of the VA Medical Center 
(VAMC) in the Philippines.  This division of authority, an 
apparent lack of access to the complete file at various times 
by one AOJ or another, as well as the very confusing state of 
the file due to the numerous duplications of documents, 
appears to have resulted in confusion as to the status of the 
various claims advanced by the veteran.

On June 8, 1998, the RO denied the claims of service 
connection for anorexia, a renal disorder, and bradycardia 
with hypotension on a secondary basis.  On June 23, 1998, the 
veteran submitted a statement that must be considered a 
notice of disagreement to this decision.  Tomlin v. Brown, 5 
Vet. App. 355, 357 (1993) (the statute, 38 U.S.C.A. 
§  7105(West 1991), does not impose technical pleading 
requirements).  Thus, these issues appear to remain pending 
in appellate status (see 38 C.F.R. § 3.160(c) (2000)) and 
requires further action by the RO.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 19.26 (2000); see also Manlincon v. West, 
12 Vet. App. 238 (1999).

On July 20, 1998, the RO contacted the veteran and stated 
that it has determined that the "nonservice connected 
disabilities were not adjunct to his service connected 
neurosis".  At that time, the RO stated that the nonservice 
connected disabilities cited above include arteriosclerotic 
heart disease, left ventricle dysfunction, pneumonia, amebic 
hepatic abscess, arthritis, a low back disability, and 
seborrheic dermatitis.  In November 1998, the RO received a 
statement from a service representative with attached records 
and statements submitted by the veteran regarding his case.  
One of these attachments included the July 1998 rating 
decision and the veteran's indication of disagreement with 
it.  Consequently, these issues also appear to remain pending 
in appellate status.  Manlincon, supra.

In an April 1999 rating decision, the RO addressed many 
additional claims raised by the veteran.  The include the 
following: (1) entitlement to reimbursement or payment for 
the cost of private hospitalization or hospitalizations and 
treatment; (2) entitlement to service connection for a heart 
disability; (3) entitlement to service connection for 
hypertension; (4) entitlement to service connection for a 
skin disability; (5) entitlement to service connection for 
arthritis; (6) entitlement to service connection for a back 
disability; (7) entitlement to service connection for serum 
sickness with immune system depression; (8) entitlement to 
service connection for a kidney disorder; (9) entitlement to 
service connection for anemia; (10) entitlement to service 
connection for bronchitis; (11) entitlement to an increased 
evaluation for an anxiety disorder, with an eating disorder, 
a sleeping disorder, and an altered GI condition, currently 
evaluated as 70 percent disabling; and (12) entitlement to a 
compensable evaluation for sexual dysfunction with loss of 
erectile power.  Several of these issues are similar in 
nature to the disabilities cited in the previous rating 
decisions.  The veteran was notified of this decision in May 
24, 1999.  

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991 & Supp. 2000).  The law requires that an appeal 
must be timely.  More specifically, a veteran must initiate 
an appeal by filing a notice of disagreement within one year 
from the date the local VA office mails notice of an adverse 
determination; and he must perfect his appeal by submitting a 
substantive appeal within 60 days of the date the VA office 
mails him a statement of the case, or within the remainder of 
the one-year period after the date he was mailed notification 
of the adverse determination, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
20.302 (2000).  As a result, the veteran had until May 24, 
2000, to file a timely appeal to this rating April 1999 
rating decision.

As noted by the undersigned at the hearing held with the 
veteran in November 2000, the Board has been unable to locate 
a timely notice of disagreement to the May 1999 notice of the 
April 1999 rating decision.  As a result, those issues are 
not before the Board or the RO at this time.  

The record further shows that the veteran has pursued claims 
for reimbursement of medical expenses for several periods.  
He had clearly disagreed with determinations by the AOJ 
denying his claims; however, the AOJ has not provided a 
statement of the case as to these claims.  The veteran has 
expressly requested a statement of the case to no avail.  
Board notes that there is conflicting evidence of record as 
to the dates and the bases of the various periods for which 
reimbursement is claimed.  The dates noted above in the list 
of the issues are those provided at the hearing before the 
Board in November 2000.  

While the Board acknowledges the heavy burdens carried by VA 
concerning this matter, the Board must respectfully point out 
that at least some of the burden for confusion rests with the 
veteran.  In order to adjudicate effectively the claim for 
reimbursement, the veteran must provide the dates of 
treatment he wishes the VA to reimburse him for, the 
locations of this treatment, the costs incurred by him during 
this treatment (in dollars), and the disabilities treated.  
In this regard, the veteran should avoid, if possible, 
providing the VA with further duplicate copies of previously 
submitted records.  All the medical records and bills 
submitted by the veteran are with the VA at this time.  The 
veteran is asked only to qualify exactly what he is seeking 
from the VA.  If the veteran clearly indicates what 
reimbursement or payments he is seeking from VA, this will 
greatly assist the AOJ in the adjudication of his case.  
Additional copies of medical records or bills will not assist 
the VA in determining what the veteran is seeking.  In the 
event that he does not wish to pursue any of the claims cited 
above, he should so indicate to the RO in writing.

Once the veteran has clearly noted what claims he wishes the 
AOJ to adjudicate, the appropriate AOJ should adjudicate 
these claims on an expedited basis.

Concerning the case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In view state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  Regarding the claims of service 
connection, in light of the Veterans 
Claims Assistance Act the AOJ should 
obtains any warranted medical opinions or 
examinations in order to determine the 
etiology of these alleged disabilities. 

2.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

3.  The AOJ should issue a statement of 
the case to the veteran and his 
representative addressing at least the 
claims cited on the title page of this 
remand, except as to any of these claims 
the veteran specifically withdraws.   The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if the 
appeal is timely perfected, the issue or 
issues are to be returned to the Board 
for further appellate consideration, if 
otherwise in order.  If the veteran 
appeals this case to the Board, he is 
asked to specifically note any of the 
issues cited above that he does not wish 
the Board to review, if any.  If this 
case is certified to the Board, the 
veteran may resubmit his motion to 
advance this case on the Board's docket, 
if he so chooses.    

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




